MEMORANDUM **
Jesus Mendez Fuentes appeals from the 87-month sentence imposed following his guilty-plea conviction of distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1).
Fuentes contends that he is entitled to a limited remand pursuant to United States v. Moreno-Hernandez, 419 F.3d 906 (9th Cir.2005), because he was sentenced at a time when the Sentencing Guidelines were mandatory, and not advisory.
We, however, reject this contention. Fuentes’ valid appeal waiver, broadly waiving his right to appeal any sentence so long as it is constitutional, bars this non-constitutional contention. See United States v. Cortez-Arias, 425 F.3d 547-548 n. 8 (9th Cir.2005); see also United States v. Joyce, 357 F.3d 921, 924 (9th Cir.2004). Because the plea was knowing and voluntary, and the conditions of the appeal waiver were satisfied, we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (holding that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.